Earl Warren: Number 59, Northern Pacific Railway Company and Northwestern Improvement Company, Appellants versus United States of America. Mr. Countryman.
M. L. Countryman, Jr.: Mr. Chief Justice, may it please the Court. This is an appeal from a summary judgement entered by the United States District Court for the Western District of Washington without a hearing on the merits, perpetually enjoined the appellants from enforcing or using so-called traffic clauses.
Hugo L. Black: So-called what?
M. L. Countryman, Jr.: So-called traffic clauses which I will claim in their contracts for the sale or lease of lands.
Hugo L. Black: Did you say traffic club?
M. L. Countryman, Jr.: Clauses.
Hugo L. Black: Clauses.
M. L. Countryman, Jr.: Traffic clauses. Traffic provisions, perhaps, I should say, on the ground that the -- are per se unreasonable restraints of trade and commerce and the transportation of properties in violation of Section 1 of the Sherman Act. The traffic clauses in question are covenants or agreements contained in -- in contract sale and leases of land by which the purchaser or a lessee agrees. That rates being equal and that he has (Inaudible) rates and services being equal. He will give the Northern Pacific Railway his business in an attempt to pay his product when its line maybe used to reach the destination of recipient.
Speaker: (Inaudible)
M. L. Countryman, Jr.: No, Your Honor. It's a part of the consideration, the Railway Company gets for making the contract or lease to the purchaser or lessee of its land, that it shall enjoin the transportation of the products. Provided, it can hold to the destination he wishes to reach and provided also that the rates are equal to those of any competitors as of many instances, if rates and services are equal to any competitor. Now, the evidence in the record is that even though the work and services may not have been included in many of this contracts, the administration over a period of years that is during the entire period as used to this clauses, which I might say goes back to 1887, has been to apply a rule of reason and not to expect the business unless it was convened, the shipper to use the railroad of Northern Pacific. Now, the -- the judgement was not based on any evidence that these traffic clauses had actually resulted in harm in competition or detriment of any kind to producers or consumers of transportation services or to the lessees or purchasers of Northern Pacific lines themselves. It was based upon the view of the District Court that on the admitted facts established by the pleadings and by responses to request for admission, certain stipulation of the fact and the depositions that were taken on behalf of the appellants. The case came squarely within a formula derived from the so-called tying cases, which the District Court state is as false.
Speaker: (Inaudible)
M. L. Countryman, Jr.: On page 187 of the record. When one, a seller or lessor enjoying market control of a particular commodity in contracts for the sale or lease of such commodity requires a buyer or a lessee to purchase a distinctive difference in separate commodity. And second, the amount of interstate commerce in the tied commodity is not insignificant or insubstantial. The tying arrangement is illegal per se under Section 1 of the Sherman Act. Now, before discussing the Court's decision arising at the conclusion of the facts in this case brought up within the formula stated, I should like to state briefly the undisputed fact to their establishment. The Northern Pacific Railway Company is a common carrier, Railroad Corporation which is the successor to railroad and plan event of a federal corporation of substantially the same name created by the Act of July 2, 1864. Northwestern Improvement Company is the wholly owned subsidiary of Northern Pacific which was organized for the purpose of taking over a portion of the land, granted lands, which the Railway Company acquired from the predecessors in order to keep them out under the mortgages of the Railway Company. And also to engage in the operation of certain coal mines supplying the Railway Company with coal. It has at all times been operated as the department of the Railway Company. The land department of the Railway Company can be also the land department of Northwestern Improvement Company. Now, the -- the land grants to which Northern Pacific succeeded, consisted of each (Inaudible) section to a distance of 20 miles on each side of the line where it passed through States and 40 miles on each side of the line where it passed to -- to a territory with a right to take indemnity land into indemnity belt each 10 miles beyond the limit of the place (Inaudible). The Railroad of the Northern Pacific was built pursuant to the offer of this land grant and it was constructed through the Northern States from the Kevin's Lake Superior to fuse itself. The purpose of the traffic act, the purpose of construction of the railroad was to provide transportation facility to what was then the language of this Court, hopeless prairie, trackless forest and unexplored mountains. It was able to develop the territory and its settlement and to provide transportation for the product of these lands and the Government's (Inaudible) land. As a result of the land grant, the Railroad Company and the Railway Company of the successor received approximately 39 and a half million acres of land.
Earl Warren: Mr. Countryman, we'll recess now until tomorrow morning.